DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This Office Action is in response to amendments and arguments received on November 30, 2020. Claims 11, 16 and 17 have been amended. Claims 1-10 have been cancelled. Claims 11-17 are now pending, wherein claims 12-15 are withdrawn from consideration. This is the second Office Action on the Merits. 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 12-15 have been amended as follows:
Claims 12-15 are cancelled. 

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Representative Gregory Turocy on 2/26/2021. 
Allowable Subject Matter
Claims 11, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 are accepted, and rejections based on 35 U.S.C. § 101 are withdrawn. Applicant’s amendments and 
The closest prior art is believed to be Naoki (JP2014 reference) and Pascheka (US 20170131401 A1).
Naoki discloses or suggests a vehicle control apparatus, method and non-transitory computer-readable medium for a processor that executes executable components stored on a memory, the executable components comprising a first detection part configured to detect states of other vehicles that are traveling around a vehicle and exist in a predetermined detection region; a control plan generation part configured to generate a control plan for the vehicle according to a result of determining whether the other vehicles are detected by the first detection part; and a travel control part configured to read the control plan generated by the control plan generation part and to control acceleration, deceleration, or steering of the vehicle according to an event contained in the control plan, wherein the control plan generation part is configured to generate the control plan of the vehicle according to one of the other vehicles that satisfies a predetermined condition among the other vehicles that are detected by the first detection part, wherein the control plan generation part is configured to, in response to determining that the one of the other vehicles that satisfies the predetermined condition cannot be detected, set a virtual vehicle that virtually simulates the one of the other vehicles that satisfies the predetermined condition, as outlined in the Office Action dated 09/04/2020. 
Naoki does not disclose or suggest setting the virtual vehicle as a stationary body in an outer edge of the detection region of the first detection part, although this is taught by Pascheka, as outlined in the Office Action dated 09/04/2020.

These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 11, 16 and 17 at the time of filing. Therefore claims 11, 16 and 17 are found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Ma et al.  (US 20190071093 A1)
Zhu et al. (US 9381916 B1)
Inou et al. (US 20180354518 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

February 26, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669